UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 15, 2011 Motorola Mobility Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation) 001-34805 27-2780868 (Commission File Number) (IRS. Employer Identification No.) 600 North US Highway 45, Libertyville, IL (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (847) 523-5000 Not applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On August 15, 2011, Motorola Mobility Holdings, Inc. and Google Inc. issued a joint press release announcing that they had entered into a definitive agreement pursuant to which Google will acquire Motorola Mobility. The full text of the press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description 99.1 Joint press release issued by Motorola Mobility Holdings, Inc. and Google Inc. dated August15, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Motorola Mobility Holdings, Inc. Date: August 15, 2011 By: /s/ Carol H. Forsyte Name: Carol H. Forsyte Title: Corporate Vice President and Secretary EXHIBIT INDEX Exhibit No. Description 99.1 Joint press release issued by Motorola Mobility Holdings, Inc. and Google Inc. dated August15, 2011 Exhibit 99.1 GOOGLE TO ACQUIRE MOTOROLA MOBILITY Combination will Supercharge Android, Enhance Competition, and Offer Wonderful User Experiences MOUNTAIN VIEW, CA and LIBERTYVILLE, IL – AUGUST 15, 2011 – Google Inc. (NASDAQ: GOOG) and Motorola Mobility Holdings, Inc. (NYSE: MMI) today announced that they have entered into a definitive agreement under which Google will acquire Motorola Mobility for $40.00 per share in cash, or a total of about $12.5 billion, a premium of 63% to the closing price of Motorola Mobility shares on Friday, August12, 2011. The transaction was unanimously approved by the boards of directors of both companies. The acquisition of Motorola Mobility, a dedicated Android partner, will enable Google to supercharge the Android ecosystem and will enhance competition in mobile computing. Motorola Mobility will remain a licensee of Android and Android will remain open. Google will run Motorola Mobility as a separate business. Larry Page, CEO of Google, said, “Motorola Mobility’s total commitment to Android has created a natural fit for our two companies.
